Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claim(s) 10-11, 19-22 and 23, in the reply filed on 3/24/2022 is acknowledged.
2.	Claim(s) 1-7, 9, 10-11, 12-14, 16-17, 19-22 and 23 will be examined. Claim(s) 8, 15 and 18 are withdrawn.  Note claim 18 depends from claim 15 which is restricted/withdrawn, therefore claim 18 is restricted/withdrawn as well. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 14, 16-17, and 19- 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter et al. (US 20070101867 A1).
Regarding claim 1, Hunter discloses an apparatus for presenting treated air to a user (fig. 1) (abstract), the apparatus comprising:
(a) a handheld housing (facemask 100, chamber 110); 
(b) a power source (battery 142) [0037] retained in the handheld housing (110);
(c) a controller (146) in the handheld housing (110) and operably connected to the power source;
(d) a flow path (152 to 120 to 124) extending through the handheld housing (110) from an inlet (150, 152) to an outlet (120 to 124);
(e) a UV generator (140) in the handheld housing, the UV generator optically coupled to the flow path; and
(f) a mouthpiece (100) at the outlet (124), the mouth piece configured to sealingly engage a mouth of the user [0034]
(fig. 1, facemask 100, reflective chamber 110, UV light 140, exhaust valve 124, input filter 150 at air input 152, batter 142, controller 146); 
[0034-0039].
 
     	Regarding claim 16, Hunter discloses that an apparatus for presenting treated air to a user (fig. 1) (abstract), the apparatus comprising:
(a) a body (facemask 100, chamber 110) having at least one inlet (150, 152) and at least one outlet (124);
(b) a power source (battery 142) [0037];  
(c) a flow path (152 to 110 to 120 to 100 to 124) through the body from the at least one inlet (150, 152) to the at least one outlet (124); and
(d) an illumination chamber (110) in the flow path, the illumination chamber comprising:
a UV light source (140) in electrical connection with the power source (battery 142) [0037] and operable to emit photons over time; and 
multiple times (is inclusive of 5 times)); 
(fig. 1, facemask 100, reflective chamber 110, UV light 140, exhaust valve 124, input filter 150 at air input 152, batter 142, controller 146); 
[0034-0039].
   
     	Regarding claim 19, Hunter discloses that a method of presenting treated air to a user (fig. 1) (abstract), the method comprising:
(a) sealingly engaging a mouth with a mouthpiece (facemask 100) of a handheld housing (facemask 100, chamber 110); and
(b) moving air (pump 170) [0034] (reference’s claims 23-24 and 50-51) through a flow channel (from 152 to 110 to 120 to 100 to 124) in the handheld housing (100, 110) to impart an initiation signal [0038] to a controller (146) [0038] retained in a handheld housing (110) and to expose the moved air to UV radiation [0038] 
(fig. 1, facemask 100, reflective chamber 110, UV light 140, exhaust valve 124, input filter 150 at air input 152, batter 142, controller 146); 
[0034-0039].
 
     	Regarding claim 23, Hunter discloses that a method of presenting treated air to a user (fig. 1) (abstract), the method comprising:
(a) cycling [0038] a UV light source (140) to emit photons into an air flow in an illumination chamber (110) in an airflow channel (in 110) (from 152 to 110 to 120 to 100 to 124), wherein at least a portion of the emitted photons are reflected within the illumination chamber multiple times (inclusive of 3 times); and
(b) cycling [0038] the UV light source (140) to terminate emitting photons corresponding to at least one of a flow through [0038] the airflow channel (in 110) and a pressure (reference’s claims 23-24 and 50-51) [0038] in the airflow channel (in 110); 
(fig. 1, facemask 100, reflective chamber 110, UV light 140, exhaust valve 124, input filter 150 at air input 152, batter 142, controller 146); 
[0034-0039].

     	Regarding claim 2, Hunter discloses that the mouthpiece (facemask 100) is configured to sealingly couple (120 to 122 to 100) with tubing (120) [0034]. 
     	Regarding claim 3, Hunter discloses that the mouthpiece (facemask 100) includes a check valve (124, 122) [0034 Note face mask 100 includes a one-way intake valve 122 and a one-way exhaust valve 124]; 
	(definition of check valve == a valve that closes to prevent backward flow of liquid).
     	Regarding claim 4, Hunter discloses a hose (120) having a first end and a second end, the first end including a coupling (174) [0034] for releasably and sealingly engaging a fitting in the handheld housing (110) and the second end including a remote mouthpiece (facemask 100) [0034].   
     	Regarding claim 5, Hunter discloses that the mouthpiece (facemask 100) is optically isolated (via valve 174, hose 120, valve 122) from the UV generator (140).
     	Regarding claim 6, Hunter discloses that the UV generator (140) is one or more LEDs [0036].
     	Regarding claim 7, Hunter discloses a hose (120) having a first end and a second end, the first end including a coupling (174) [0034] for releasably and sealingly engaging a fitting in the handheld housing (110) and the second end including a mask (100), wherein the mask 
     	Regarding claim 9, Hunter discloses that the UV generator (140) is one or more UV-C LEDs [0036] emitting a nominal wavelength of 265 nm [0036 Note (260-265 nm) is in the UV-C wavelength range; Note (UVC covers the range 100–280 nm)]. 
     	Regarding claim 10, Hunter discloses that the controller (146) is configured to activate the UV generator (140) in response to user input [0038 Note controller controls UV light activation in response to flow rate, which can be controlled by a user’s breathing per (reference’s claims 23-24 and 50-51) [0038]).
     	Regarding claim 11, Hunter discloses that the user input is one of an imparted pressure change (reference’s claims 23-24 and 50-51) [0038] in the flow path (152 to 110 to 120 to 100 to 124), actuation of a switch [0038 Note controller 146 monitors/switches UV actuation based upon flow meter 144], an imparted pressure change (reference’s claims 23-24 and 50-51) [0038] in the flow path and actuation of a switch [0038 Note controller 146 monitors/switches UV actuation based upon flow meter 144], and an external control signal (reference’s claims 23-24 and 50-51) [0038 note LED’s switched on/off according to a duty cycle which would be set by an external user at some point in time].
     	Regarding claim 12, Hunter discloses that an intake air filter cavity (150) [0039] fluidly connected to the flow path (at 152 to 150 to 110).
     	Regarding claim 14, Hunter discloses that at least one of a nose mask (100) and a facemask (100), wherein the at least one of the nose mask and the facemask includes at least one of a seal interface (fig. 1, at edge of 100 and user’s face; and/or at 122, 124), an exhale check valve (124) [0034 Note one-way valve] and an inhale check valve (122) [0034 Note face mask 100 includes a one-way intake valve 122 and a one-way exhaust valve 124].
	(definition of check valve == a valve that closes to prevent backward flow of liquid).
     	Regarding claim 17, Hunter discloses that the UV-reflective walls (in 110) [0036] [0039] have a UV reflection effectiveness of at least 90% [0036 Note 95% reflectivity].
Regarding claim 20, Hunter discloses the moving of the air is effected by a user’s exhalation (reference’s claims 23-24 and 50-51) [0038].
     	Regarding claim 21, Hunter discloses that the moving of the air is effected by a user’s inhalation (reference’s claims 23-24 and 50-51) [0038].
     	Regarding claim 22, Hunter discloses optically isolating (via valve 174, hose 120, valve 122) the mouthpiece (facemask 100) from the emitted UV radiation (from 140 in 110).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hunter et al. (US 20070101867 A1) in view of TAGHIPOUR et al. (WO 2020257928 A1).
Regarding claim 13, Hunter discloses wherein the flow path (152 to 110 to 120 to 100 to 124) includes an illumination chamber (110), the illumination chamber (110) having a 
[0036 Note (260-265 nm) is in the UV-C wavelength range; Note (UVC covers the range 100–280 nm)]. 
     	But Hunter fails to disclose that the illumination chamber having a combination of diffuse and specular UV-C reflecting surface.
    	TAGHIPOUR, however, discloses UV treatment chamber (fig. 1) [0061] with an illumination chamber having a combination of diffuse and specular UV-C reflecting surface [0061 Note reflective surface 153 comprises a surface finish to provide diffusive and/or specular 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Hunter, with an illumination chamber having a combination of diffuse and specular UV-C reflecting surface, as taught by TAGHIPOUR, to use as a substitution of one known reflective surface type for another (i.e. having combination of diffuse and specular UV-C reflecting surface) to obtain predictable UV reflectance results of increased UV irradiation inside of the chamber to increase treatment thereby.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881